UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1121


CHARMAINE K. GASQUE,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:13-cv-03141-MGL)


Submitted:   May 26, 2015                 Decided:   June 24, 2015


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charmaine K. Gasque, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charmaine      K.   Gasque    appeals      the    district       court’s     order

adopting     the     recommendation        of    the        magistrate     judge    and

affirming the Commissioner’s denial of Gasque’s applications for

disability insurance benefits and supplemental security income.

We   have   reviewed      the    record    and   find        no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Gasque v. Commissioner, No. 4:13-cv-03141-MGL (D.S.C.

Jan. 27, 2015).           We deny as moot the motion to expedite and

dispense     with    oral       argument   because          the    facts   and     legal

contentions    are    adequately      presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2